Appeal from an order of the Supreme Court at Special Term, entered July 17,1953, in New York County, which granted a motion by defendant-respondent for an order permitting her to serve a second amended answer.
Memorandum by the Court. ' The proposed second amended answer is not only at variance with admissions made by defendant in prior pleadings with respect to ownership of the property in issue in this suit, but it is at variance with the position taken throughout this litigation to date that in dealing with the property she was acting equally for plaintiff and his brother, her husband. The belated fundamental change in position now attempted would be very prejudicial to plaintiff and should not be allowed. Furthermore, the suggested basis for it in newly discovered evidence is hardly evidence and under the circumstances cannot be regarded as newly discovered.
Order reversed and motion denied.